Title: From George Washington to Edmund Randolph, 19 June 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Baltimore June 19th 1794
               
               At five oclock this afternoon I reached this place, and shall proceed on in the morning.
               Mr Adams’ Commission, as Minister Resident to the United Netherlands, was signed, if I recollect rightly, before I left Philadelphia. If his letters of Credence are forwarded to me by the
                  
                  Post, they also shall be signed & returned to you; to supersede the necessity of his waiting for them in case every thing else should be in readiness, before I return.
               As his duties at the Hague, will be few, & simple; chiefly of a pecuniary sort; there will be no necessity for detaining him to obtain my approbation of his instructions but I would have the Secretary of the Treasury consulted thereon.
            